Citation Nr: 0109499	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  99-20 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease as secondary to service-connected post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for peptic ulcer 
disease as secondary to service-connected PTSD.

3.  Entitlement to service connection for skin disability as 
secondary to service-connected PTSD.

4.  Entitlement to an increased evaluation for PTSD, 
currently evaluated as 50 percent disabling. 

5.  Entitlement to a total rating based on unemployability 
due to service-connected disability.




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America 


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

In June 2000, the veteran testified from the RO at a 
videoconference hearing before the undersigned Board Member, 
seated in Washington D.C.  A copy of the hearing transcript 
has been associated with the claims folder. 


REMAND

Initially, the Board notes that additional evidence pertinent 
to the veteran's claim has been received since a Statement of 
the Case was issued in March 2000.  The veteran has not 
waived his right to have this evidence initially considered 
by the RO.  

The Board also notes that during the pendency of the 
veteran's appeal but after the veteran's claims were most 
recently considered by the RO, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The record reflects that the RO has denied the veteran's 
service connection claims as not well grounded.  
Consequently, it did not assist the veteran in the 
development of the facts pertinent to these claims.  

During the hearing, the veteran indicated that he was 
receiving treatment for his PTSD from the Westside VA Medical 
Center (VAMC) and attended group therapy once a week.  
Records from this facility since April 2000 have not been 
associated with the claims folder.  Thus, additional 
pertinent records appear to be available.

The Board further notes that although the veteran was 
provided a VA psychiatric examination in March 1999, the 
examiner did not assign a Global Assessment of Functioning 
Score (GAF) or assess the severity of the appellant's PTSD.  
Furthermore, the veteran contends that his PTSD has increased 
in severity since the March 1999 VA psychiatric examination, 
and his representative has requested that the Board remand 
the case for the purpose of providing the veteran with 
another VA psychiatric examination.

Finally, the Board notes that veteran's representative 
maintained during the June 2000 videoconference hearing that 
service connection is warranted for obsessive compulsive 
disorder.  This issue has not been adjudicated by the RO.  

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The veteran should be furnished with 
a Supplemental Statement of the Case 
addressing the evidence received since 
the issuance of the Statement of the Case 
in March 2000.  The actions ordered below 
need not be performed to the extent that 
they relate to a benefit fully granted in 
the Supplemental Statement of the Case.

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claims.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file any medical records identified by 
the veteran.  Regardless of the veteran's 
response, the RO should secure all 
records pertaining to treatment of the 
veteran since April 2000 at the Westside 
VAMC.  

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and request them to provide a copy of the 
outstanding medical records.

4.  The veteran should be requested to 
submit medical evidence, such as a 
statement from a physician, supporting 
his contention that his coronary artery 
disease, peptic ulcer disease and skin 
disorder were aggravated by his PTSD and 
his claim that service connection is 
warranted for obsessive compulsive 
disorder.  

5.  Then, the RO should arrange for the 
veteran to undergo an examination by a 
physician with appropriate expertise to 
determine the extent and etiology of any 
currently present coronary artery 
disease.  Any necessary tests or studies 
should be conducted.  The claims folder 
must be made available to and reviewed by 
the examiner.  Based upon the examination 
results and a review of the claims 
folder, the examiner must provide an 
opinion with respect to any currently 
present coronary artery disease as to 
whether it is at least as likely as not 
that it was caused or chronically 
worsened by the service-connected PTSD.  
If the examiner believes that the 
coronary artery disease was worsened by 
the veteran's PTSD, the examiner should 
attempt to identify the extent of 
disability due to aggravation.  The 
examiner should also provide an opinion 
concerning the impact of coronary artery 
disease, if present, on the veteran's 
ability to work.  The rationale for all 
opinions expressed should be explained.  
The examination report must be typed.

6.  The RO also should arrange for the 
veteran to undergo an examination by a 
physician with appropriate expertise to 
determine the extent and etiology of any 
currently present peptic ulcer disease.  
Any necessary tests or studies should be 
conducted.  The claims folder must be 
made available to and reviewed by the 
examiner.  Based upon the examination 
results and a review of the claims 
folder, the examiner must provide an 
opinion with respect to any currently 
present peptic ulcer disease as to 
whether it is at least as likely as not 
that the disability was caused or 
chronically worsened by the veteran's 
service-connected PTSD.  If the examiner 
believes that the peptic ulcer disease 
was worsened by the service-connected 
PTSD, the examiner should attempt to 
identify the extent of peptic ulcer 
disability attributable to aggravation.  
The examiner should also provide an 
opinion concerning the impact of peptic 
ulcer disability, if present, on the 
veteran's ability to work.  The rationale 
for all opinions expressed should be 
explained.  The examination report must 
be typed.

7.  The RO also should arrange for the 
veteran to undergo an examination by a 
physician with appropriate expertise to 
determine the extent and etiology of any 
currently present skin disability.  Any 
necessary tests or studies should be 
conducted.  The claims folder must be 
made available to and reviewed by the 
examiner.  Based upon the examination 
results and a review of the claims 
folder, the examiner must provide an 
opinion with respect to any currently 
present skin disability as to whether it 
is at least as likely as not that it was 
caused or chronically worsened by the 
service-connected PTSD.  If the examiner 
believes that the veteran's skin 
disability was worsened by the service-
connected PTSD, the examiner should 
attempt to identify the extent of skin 
disability due to aggravation.  The 
examiner should also provide an opinion 
concerning the impact of the skin 
disability, if present, on the veteran's 
ability to work.  The rationale for all 
opinions expressed should be explained.  
The examination report must be typed.

8.  The veteran should also be provided 
an examination by a psychiatrist to 
determine the extent of impairment from 
the veteran's PTSD.  All necessary tests 
and studies should be accomplished, and 
all clinical manifestations of the 
veteran's PTSD should be reported in 
detail.  The examiner should indicate 
with respect to each of the psychiatric 
symptoms identified under the new 
schedular criteria for evaluating mental 
disorders whether such symptom is a 
symptom of the veteran's PTSD.

To the extent possible, the examiner 
should distinguish the manifestations of 
the veteran's PTSD from those of any 
other diagnosed disorder.  The examiner 
should provide an opinion concerning the 
degree of social and industrial 
impairment resulting from the veteran's 
PTSD, to include whether it renders him 
unemployable.  

If the veteran is found to have obsessive 
compulsive disorder, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the disorder 
is etiologically related to the veteran's 
military service or his PTSD, to include 
whether it was chronically worsened by 
the PTSD.

The rationale for all opinions expressed 
should also be provided.  The examination 
report must be typed.

9.  Thereafter, the RO should review the 
claims file and ensure that the above 
development has been conducted and 
completed in full.  The RO should then 
undertake any other action required to 
comply with the notice and duty to assist 
requirement of the Veterans Claims 
Assistance Act of 2000 Pub. L. No, 106-
475, 114 Stat. 2096 (2000).  Then, the RO 
should adjudicate the claim for service 
connection for obsessive compulsive 
disorder and readjudicate the issues on 
appeal.  In readjudicating the service 
connection issues on appeal, the RO 
should consider Allen v. Brown, 7 Vet. 
App. 439 (1995).  The RO should also 
consider whether the case should be 
forwarded to the Director of the VA 
Compensation and Pension Service for 
extra-schedular consideration. 

10.  If the benefits sought on appeal are 
not granted to the appellant's 
satisfaction or if a timely notice of 
disagreement is received with respect to 
any other matter, including the 
disposition of the claim for service 
connection for obsessive compulsive 
disorder, the RO should issue a 
supplemental statement of the case to the 
appellant and his representatives, and 
they should be afforded an appropriate 
opportunity to respond.  In addition, the 
veteran should be informed of the 
requirements to perfect an appeal with 
respect to any new issue addressed in the 
supplemental statement of the case.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


